Case 1:17-cv-05228-NGG-VMS Document 303 Filed 11/13/20 Page 1 of 2 PageID #: 14894
                                                       U.S. Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street NW
                                                       Washington, DC 20005



                                                       November 13, 2020
   VIA ECF
   The Honorable Nicholas G. Garaufis
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

          Re:    State of New York, et al. v. Trump, et al., No. 17-cv-5228 (NGG) (VMS)
                 Batalla Vidal, et al. v. Wolf, et al., No. 16-cv-4756 (NGG) (VMS)

   Dear Judge Garaufis:

          Defendants write to inform the Plaintiffs and the Court about what appears to be an
   inadvertent factual inaccuracy regarding the ratification of the Wolf Memorandum, made in their
   Reply in Support of their Motion for Summary Judgment (Batalla Vidal ECF No. 335).

           As the basis for Defendants’ ratification argument, see Defs.’ Reply at 15-19, Defendants
   explained that, in the event that Chad F. Wolf had not been properly designated Acting Secretary
   of Homeland Secretary in the first instance, then under Plaintiffs’ theory, “when Mr. Wolf was
   nominated by the President to serve as Secretary of Homeland Security on September 10, 2020,”
   Federal Emergency Management Agency Administrator Peter Gaynor “became the President’s
   designated Acting Secretary under the FVRA as the senior-most successor” under Executive Order
   13753, id. at 15. Defendants further explained that on that same day, “[i]n that capacity and ‘out
   of an abundance of caution,” Mr. Gaynor “exercised ‘any authority’ he might have as Acting
   Secretary” under the FVRA and Executive Order 13753 and “designated an order of succession
   for the office under [6 U.S.C. §] 113(g)(2).” Id. at 15; see also, e.g., id. at 18 (“Under Plaintiffs’
   theory, Mr. Gaynor became Acting Secretary under the FVRA and E.O. 13753. Invoking
   § 113(g)(2), Mr. Gaynor then set a new order of succession under the HSA.”) (emphases omitted);
   Batalla Vidal ECF No. 324-1, Ex. 6.

           Late yesterday evening (Thursday, November 12, 2020), however, the Department of
   Homeland Security (DHS) conveyed to the Department of Justice that it had learned that Mr.
   Gaynor’s September 10, 2020 succession order may have been signed approximately one hour
   before Mr. Wolf’s nomination was formally submitted to the Senate. Counsel for Defendants do
   not yet know the precise timing of events, and Department of Justice counsel are working
   expeditiously with DHS to verify the exact timing. But it now appears likely, based on the facts
   known to counsel for Defendants at this time, that Mr. Gaynor’s succession order was signed on
   September 10, 2020, but before Mr. Wolf’s nomination for the office of Secretary of Homeland
   Security was submitted to the Senate later that day, which (if true) would be inconsistent with
   counsel for Defendants’ prior factual understanding, and with the most natural reading of some of
   the language in Defendants’ reply brief. See Defs.’ Reply at 1, 18.
Case 1:17-cv-05228-NGG-VMS Document 303 Filed 11/13/20 Page 2 of 2 PageID #: 14895



           Defendants also continue to evaluate the legal effect, if any, of this apparent sequence of
   events on their ratification argument, and intend to provide a further update no later than November
   20, 2020. Under the circumstances, however, Defendants concluded it was necessary to notify the
   Court of this potential inaccuracy as quickly as possible.

      Dated: November 13, 2020                          Respectfully submitted,

                                                        JEFFREY BOSSERT CLARK
                                                        Acting Assistant Attorney General

                                                        SETH D. DUCHARME
                                                        Acting United States Attorney

                                                        BRAD P. ROSENBERG
                                                        Assistant Branch Director

                                                         /s/ Stephen M. Pezzi
                                                        GALEN N. THORP
                                                          Senior Trial Counsel
                                                        STEPHEN M. PEZZI
                                                        RACHAEL L. WESTMORELAND
                                                          Trial Attorneys
                                                        United States Department of Justice
                                                        Civil Division, Federal Programs Branch
                                                        1100 L Street NW
                                                        Washington, DC 20005
                                                        Phone: (202) 305-8576
                                                        Fax: (202) 616-8470
                                                        Email: stephen.pezzi@usdoj.gov

                                                        JOSEPH A. MARUTOLLO
                                                        Assistant U.S. Attorney
                                                        United States Attorney’s Office
                                                        Eastern District of New York
                                                        271-A Cadman Plaza East, 7th Floor
                                                        Brooklyn, NY 11201
                                                        Phone: (718) 254-6288
                                                        Fax: (718) 254-7489
                                                        Email: joseph.marutollo@usdoj.gov

                                                        Attorneys for Defendants




                                                    2
